Exhibit 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

This Second Amendment to Amended and Restated Loan Agreement (the “Second
Amendment”) is entered into effective as of the 29th day of March, 2010 by and
between SUPERTEL HOSPITALITY, INC., a Virginia corporation (the “Borrower”) and
GREAT WESTERN BANK, a South Dakota corporation (the “Bank”).

WHEREAS, on or about December 3, 2008, Borrower and Bank entered into that
certain Amended and Restated Loan Agreement, pursuant to which Bank agreed to
make certain Loans to the Borrower (said Amended and Restated Loan Agreement as
amended by any and all modifications or amendments thereto executed by the
Borrower and the Bank are hereinafter referred to as the “Agreement”); and

WHEREAS, the Borrower and Bank have agreed to amend certain terms and conditions
in the Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Section 1.01(B) of the Agreement is hereby amended and restated in its
entirety as follows:

(B) Borrowing Base. At no time shall the aggregate unpaid principal balance of
the Revolving Loan, Term Loan 1, and Term Loan 2 exceed the lesser of: (i) an
amount equal to 70% of the total appraised value of the Hotels, or (ii) an
amount that would result in a Debt Service Coverage Ratio (as defined in
Section 4.01(G)) of (X) less than 1.2 to 1 from December 31, 2009, through and
including June 30, 2011 and (Y) less than 1.5 to 1 from and after July 1, 2011
(the “Borrowing Base”). For purposes of determining the Borrowing Base, the Bank
shall utilize the appraisals prepared in connection with the Loans, or such
appraisals as may be obtained by Bank from time to time during the term of the
Loans. If, at any time, the then outstanding principal balance of the Revolving
Loan causes the Borrower to exceed the Borrowing Base, Borrower will pay to Bank
the amount of such excess upon demand by the Bank.

2. Section 1.01(D) of the Agreement is hereby amended and restated in its
entirety as follows:

(D) Interest. The unpaid principal balance of the Revolving Loan will bear
interest from March 29, 2010 through and including June 30, 2011 at the rate of
5.50% per annum. The unpaid principal balance of the Revolving Loan will bear
interest from and after July 1, 2011 at the greater of (1) the national prime
rate of interest as published in the Wall Street Journal (base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), which
rate of interest shall be adjusted daily as said national prime rate of interest
changes and (2) 5.50%. The interest rate applicable to each such period is
hereinafter referred to as the “Revolving Loan Interest Rate”. Such adjustment
in the Revolving Loan Interest Rate will occur without prior notice to Borrower.
Changes in the Revolving Loan Interest Rate shall be effective from the date of
the changes and shall be applied to amounts outstanding on the Revolving Loan.
Bank reserves the right, at any time after June 30, 2011, to increase the
Revolving Loan Interest Rate to a rate



--------------------------------------------------------------------------------

in excess of the Revolving Loan Interest Rate stated in the preceding sentence
(“Modified Revolving Loan Interest Rate”), as it determines in its sole
discretion, not to exceed, however, the Default Rate. If Bank elects to
implement a Modified Revolving Loan Interest Rate, such Modified Revolving Loan
Interest Rate will take effect from and after the giving of notice to Borrower
of its implementation and shall be applied to amounts outstanding on the
Revolving Loan. If the Modified Revolving Loan Interest Rate is implemented,
such Modified Revolving Loan Interest Rate will be considered the Revolving Loan
Interest Rate for purposes of this Agreement upon implementation.

3. Section 1.02(D) of the Agreement is hereby amended and restated in its
entirety as follows:

(D) Interest. Borrower shall pay interest on the principal amount of the Term
Loan 1 Note at the rate of 5.5% per annum (the “Term Loan 1 Interest Rate”).
Bank reserves the right, at any time after June 30, 2011, to increase the Term
Loan 1 Interest Rate to a rate in excess of the interest rate stated in the
preceding sentence (the “Modified Term Loan 1 Interest Rate”), as it determines
in its sole discretion, not to exceed, however, the Default Rate. If Bank elects
to implement a Modified Term Loan 1 Interest Rate, such Modified Term Loan 1
Interest Rate will take effect from and after the giving of notice to Borrower
of its implementation and shall be applied to the principal amounts outstanding
on the Term Loan 1 Note. If the Modified Term Loan 1 Interest Rate is
implemented, such Modified Term Loan 1 Interest Rate will be considered the Term
Loan 1 Interest Rate for purposes of this Agreement upon implementation.

4. Section 1.03(D) of the Agreement is hereby amended and restated in its
entirety as follows:

(D) Interest. Borrower shall pay interest on the principal amount of the Term
Loan 2 Note at either the Revolving Loan Interest Rate or the Term Loan 1
Interest Rate. Upon execution of the Term Loan 2 Note, Borrower shall notify
Bank of its selected interest rate option. If the Bank, at any time after
June 30, 2011, elects to implement the Modified Revolving Loan Interest Rate or
the Modified Term Loan 1 Interest Rate, the Modified Revolving Loan Interest
Rate or the Modified Term Loan 1 Interest Rate, as applicable based on
Borrower’s previous selection of the applicable rate of interest for the Term
Loan 2 Note, will also apply to the Term Loan 2 Note on the same implementation
date. In such event, the modified interest rate for the Term Loan 2 Note will
take effect from and after the applicable implementation date and shall be
applied to the principal amounts outstanding on the Term Loan 2 Note.

5. Sections 4.01(G), (H), (I) and (J) are hereby amended and restated in their
entirety as follows:

(G) Loan Debt Service Coverage Ratio. Borrower shall, at all times, maintain a
“Debt Service Coverage Ratio” (Adjusted Net Operating Income divided by Imputed
Debt Service) of at least (i) 1.2 to 1 for the period from December 31, 2009,
through and including June 30, 2011 and (ii) 1.5 to 1 from and after July 1,
2011, which shall be tested quarterly. “Adjusted Net Operating Income” is
defined as the remainder of net operating income of Borrower, for the

 

2



--------------------------------------------------------------------------------

preceding twelve (12) month period, after reducing net operating income by
(a) an amount equal to four percent (4%) of gross room revenues from the Hotels
for furniture, fixtures and equipment reserve and (b) an amount equal to four
percent (4%) of gross room revenues from the Hotels for management fees and
expenses. “Imputed Debt Service” is defined as (a) the annual principal and
interest payments required for Term Loan 1 and Term Loan 2 and (b) the annual
principal and interest payments required to fully amortize the total maximum
amount that can be advanced to Borrower under the Revolving Loan, regardless of
the amount of the Revolving Loan that has been advanced to Borrower, based on a
twenty (20) year amortization using the then current Revolving Loan Interest
Rate. If the Debt Service Coverage Ratio falls below the applicable requirement
set forth in this paragraph, the Borrowing Base shall be decreased so that the
Debt Service Coverage Ratio meets the applicable ratio set forth in this
paragraph, and any principal advanced in excess of the Borrowing Base amount
will be immediately due and payable. Borrower may request approval from Bank,
which Bank may approve or disapprove at its discretion, to pledge additional
real estate as Collateral for the Loans to maintain compliance with the
covenants and conditions of the Loan Documents or to cure any non-compliance
with any of the affirmative covenants in this Agreement. The request for
approval to add additional Collateral shall not be deemed to affect in any
manner the Bank’s rights under this Agreement or the other Loan Documents for
the failure of Borrower to comply with the requirements of this Agreement. With
respect to each parcel that will be substituted as Collateral for the Loans, the
requirements of Section 2.03 of this Agreement must be met to the Bank’s
satisfaction as to such parcel prior to such parcel being added as Collateral.

(H) Consolidated Debt Service Coverage Ratio. Borrower shall, at all times,
maintain a “Consolidated Debt Service Coverage Ratio” (Adjusted Net Operating
Income divided by Imputed Consolidated Debt Service) of at least (i) 1.05 to 1
from December 31, 2009 through and including June 30, 2011 and (i) 1.50 to 1
from and after July 1, 2011, which shall be tested quarterly. Adjusted Net
Operating Income shall be determined as provided in Section 4.01(G). “Imputed
Consolidated Debt Service” shall be defined as the total of: (a) the Imputed
Debt Service (determined as provided in Section 4.01(G)), (b) the annual
principal and interest payments on all other non-revolving loan obligations of
Borrower, and (c) the annual principal and interest payments required to fully
amortize the maximum amount that can be advanced to Borrower under all of the
other revolving or multiple advance loan obligations of Borrower at then current
interest rates, regardless of the amounts of such revolving or multiple advance
loan obligations that have actually been advanced to Borrower, calculated in the
same manner as the Imputed Debt Service. As used in this Section 4.01(H), the
term “Borrower” shall include all entities included in Borrower’s consolidated
financial statements.

(I) Loan to Value Ratio. Borrower shall, at all times, maintain a “Loan to Value
Ratio” (unpaid principal balance of the Revolving Loan, Term Loan 1 and Term
Loan 2 divided by value of Hotels) of no greater than 70%, which shall be tested
annually on December 31st of each year commencing on December 31, 2009. The
value of all of the Borrower’s Hotels shall be equal to the greater of (X) the
sum of the Adjusted Net Operating Income (as defined in Section 4.01(G)) for the
trailing one (1) year period from all of the Borrower’s

 

3



--------------------------------------------------------------------------------

Hotels owned during the entire one (1) year period capitalized at ten percent
(10%) plus the lesser of (a) the acquisition cost or (b) the appraised value
(based on appraisals that are less than two (2) years old) of any of the
Borrower’s Hotels acquired within the preceding twelve (12) months or (Y) the
gross room revenues from all of the Borrower’s Hotels owned during the entire
one (1) year period multiplied by 2.75, plus the lesser of (a) the acquisition
cost or (b) the appraised value (based on appraisals that are less than two
(2) years old) of any of the Borrower’s Hotels acquired within the preceding
twelve (12) months.

(J) Consolidated Loan to Value Ratio. Borrower shall, at all times, maintain a
“Consolidated Loan to Value Ratio” (principal balance of all loan obligations of
Borrower divided by the value of all of Borrower’s owned real estate) of no
greater than 70%, which shall be tested annually on December 31st of each year
commencing on December 31, 2009. For purposes of calculating the Consolidated
Loan to Value Ratio, the unpaid balance of all loan obligations of Borrower
(including the Loans) shall be utilized. The value of all of the Borrower’s
owned real estate assets shall be equal to the greater of (X) the sum of the
Adjusted Net Operating Income (as defined in Section 4.01(G)) for the trailing
one (1) year period from all of the Borrower’s real estate assets owned during
the entire one (1) year period capitalized at ten percent (10%) plus the lesser
of (a) the acquisition cost or (b) the appraised value (based on appraisals that
are less than two (2) years old) of any of the Borrower’s real estate assets
acquired within the preceding twelve (12) months or (Y) the gross room revenues
from all of the Borrower’s real estate assets owned during the entire one
(1) year period multiplied by 2.75, plus the lesser of (a) the acquisition cost
or (b) the appraised value (based on appraisals that are less than two (2) years
old) of any of the Borrower’s real estate assets acquired within the preceding
twelve (12) months. As used in this Section 4.01(J), the term “Borrower” shall
include all entities included in Borrower’s consolidated financial statements.

6. Section 5.01(C) of the Agreement is hereby deleted in its entirety.

7. Except as specifically amended herein, the Agreement shall remain in full
force and effect as originally executed. This Second Amendment shall be binding
on the successors and assigns of the parties hereto. This Second Amendment may
be executed in any number of counterparts, each of which when so executed shall
be deemed to be an original and all of which when taken together shall
constitute but one and the same agreement

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Second Amendment
effective as of the first date written above.

 

BORROWER: SUPERTEL HOSPITALITY, INC., a Virginia corporation By:  

/s/ Kelly A. Walters

Name:   Kelly A. Walters Its:   President BANK: GREAT WESTERN BANK, a South
Dakota corporation By:  

/s/ J. Kirk Hanson

Name:   J. Kirk Hanson Its:   Vice President

 

5